In this judgment creditor’s action the judgment entered in favor of plaintiff, among other things, directed defendant Leonora Nuzzo to convey to her husband, Joseph Nuzzo, title to the premises No. 67-69 St. Pauls avenue, TompMnsville, Richmond county. She refused to do so and was punished for a contempt of court and committed to the Richmond county jail, where she now is, until she complied with the provisions of the judgment. Thereupon the court made the order appealed from, directing the sheriff of Richmond county to convey the property in the name of defendant Leonora to her husband. In view of the wife’s continued refusal to convey the property, the court was justified, by the express provisions of section 979 of the Civil Practice Act, in enforcing its judgment by directing the sheriff to convey the property. The premises were purchased by the husband at a foreclosure sale but the referee’s deed names the wife as grantee. The order directs the sheriff, in the name of the wdfe, to convey the property by a full covenant warranty deed. This was erroneous. The order should have directed the sheriff to execute a bargain and sale deed. In fact, such a deed was executed by the sheriff. Order modified by striking (1) from the fifth and sixth lines of the first ordering paragraph the words “ a deed of which a copy is hereto annexed ” and by substituting therefor the "words “ a bargain and sale deed;” (2) by striking from the eleventh line of the same paragraph the words “ and covenants.” As so modified, the order is affirmed, without costs. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.